It cannot be said that the court erred when it permitted the plaintiff to reduce his ad damnum, for the test to decide that question is to inquire as to what justice requires. This disposes of the defendant's exception to the denial of his motion for an immediate transfer of the case to the superior court. Laws 1915, c. 30, s. 5. Just what question is intended to be raised by defendant's exception to the denial of his motion for a directed verdict and to the admission of plaintiff's testimony that he made a bet of seventy dollars with the defendant on a wrestling match is not *Page 68 
clear; for P.S., c. 270, s. 17, provides that money lost by gambling may be recovered in an action of assumpsit.
Exceptions overruled.
All concurred.